 



Greektown Superholdings, Inc 10-Q [grktwn-10q_033113.htm] 

Exhibit 10.3

 

FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (“Amendment”) is made as
of March 18, 2013, by and between Greektown Superholdings, Inc., a Delaware
corporation (“Borrower”), and Comerica Bank (“Bank”).

 

RECITALS:

 

A.     Borrower and Bank entered into a Credit Agreement dated as of June 30,
2010, as amended by three prior amendments (“Agreement”).

 

B.     Borrower and Bank desire to further amend the Agreement as hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     The following definitions in Section 1 of the Agreement are amended to
read as follows:

 

“EBITDA” shall mean Net Income for the applicable period plus, without
duplication and only to the extent deducted in determining Net Income, (i)
depreciation and amortization expense for such period, (ii) Interest Expense,
whether paid or accrued, for such period, (iii) all Income Taxes for such
period, (iv) reasonable legal, accounting, consulting, advisory and other
out-of-pocket expenses incurred in connection with ongoing bankruptcy court
proceedings related to the bankruptcy of Greektown Holdings, L.L.C., (v) for any
fiscal quarter ending on or before June 30, 2012, the non-recurring expenses
listed on Schedule 3, (vi) goodwill impairment charges, (vii) refinancing costs
related to Borrower’s financing arrangements which were scheduled to close in
late 2012 or early 2013 in an aggregate amount not to exceed $2,500,000, (viii)
professional fees incurred in connection with the Athens Acquisition in an
aggregate amount not to exceed $3,500,000, (ix) non-cash compensation expenses
arising from the issuance of Borrower’s stock, options to purchase stock and
stock appreciation rights to the officers, directors, employees or consultants
of Borrower and Borrower’s restricted subsidiaries, (x) non-cash purchase
accounting adjustments at any time, and (xi) all other non-cash charges
(excluding any non-cash items to extent that such items represent an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period).

 

“Revolving Credit Maturity Date” shall mean December 31, 2014.

 

2.     The following definitions are added to Section 1 of the Agreement in
alphabetical order:

 

“‘Athens Acquisition’ shall mean the proposed acquisition by Athens Acquisition
LLC, a Delaware limited liability company of 51% or more of the Capital Stock of
Borrower though one or more transactions.”

 

3.     Section 7.17 of the Agreement is amended to read as follows:

 

“7.17 EBITDA. Maintain as of the end of each Test Date, EBITDA for the Measuring
Period then ending, of not less than the following amounts as of Test Dates
specified below:

 

Test Date Amount Fourth Amendment Date through March 30, 2014 $65,000,000 March
31, 2014 and thereafter $70,000,000”

 

4.     Schedule 4 to the Agreement is deleted and replaced with Schedule 4
attached hereto.

 

5.     Borrower has advised Bank that the Valet Parking Garage Project has been
completed. Effective as of the date of this Amendment, Borrower shall not
request any additional Valet Parking Garage Advances and no further Valet
Parking Garage Advances shall be made by Bank.

 

43

 

 

6.     Bank hereby (a) consents to the Athens Acquisition and (b) waives any
Default or Event of Default arising solely from any Change of Control resulting
from and substantially contemporaneous with the Athens Acquisition (including,
without limitation, election of persons who are not Continuing Directors as a
majority of the member of the Board of Directors of Borrower). The consent and
waiver set forth in this paragraph shall not be deemed to amend or alter in any
respect the terms and conditions of the agreement (including any Event of
Default) or any of the other Loan Documents, or to constitute a waiver or
release by Bank of any right, remedy, Default or Event of Default under the
Agreement or any of the other Loan Documents, except to the extent specifically
set forth herein.

 

7.     Borrower hereby represents and warrants that, after giving effect to the
amendments and consent contained herein, (a) execution, delivery and performance
of this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Borrower’s corporate powers, have been
duly authorized, are not in contravention of law or terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Borrower set forth in Sections 6.1 through 6.6
and 6.8 through 6.18 of the Agreement are true and correct in all material
respects on and as of the date hereof with the same force and effect as made on
and as of date hereof, except where such representations and warranties refer to
a specific date, in which case such representations and warranties shall be true
and correct in all materials respects as of such date; (c) continuing
representations and warranties of Borrower set forth in Section 6.7 of the
Agreement are true and correct as of the date hereof with respect to the most
recent financial statements furnished to the Bank by Borrower in accordance with
Section 7.1 of the Agreement; and (d) after giving effect to this Amendment, no
Event of Default (as defined in the Agreement) or condition or event which, with
the giving notice or the running of time, or both, would constitute an Event of
Default under the Agreement, as hereby amended, has occurred and is continuing
as of the date hereof.

 

8.     Except as expressly provided herein, all of the terms and conditions of
the Agreement remain unchanged and in full force and effect.

 

9.     This Amendment shall be effective upon (i) execution of this Agreement by
Borrower and by Bank, (ii) execution and delivery by Company and the Guarantors
of the documents listed on the Closing Agenda dated as of the date of this
Amendment and (iii) payment by Borrower of all reasonable legal fees and
expenses incurred by Bank in connection with its credit arrangements with
Borrower, including without limitation, those related to Borrower’s financing
arrangements which were scheduled to close late 2012 or early 2013.

 

[remainder of page left blank intentionally]

 

IN WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK   GREEKTOWN SUPERHOLDINGS, INC.           By: /s/ Robert Tull  
By:   /s/ Glen Tomaszewski   Its: Vice President     Its: SVP, CFO and Treasurer

 

44

 



 

 

 

AFFIRMATION OF GUARANTY

 

Each of the undersigned, Guarantors under that certain Guaranty dated June 30,
2010 (“Guaranty”) made by the undersigned in favor of Comerica Bank (“Bank”)
with respect to the liabilities and obligations of Greektown Superholdings, Inc.
(“Borrower”) to Bank, (i) affirm their obligations to Bank under the Guaranty
and acknowledge that the Guaranty remains in full force and effect in accordance
with its terms, subject to no setoff, defense or counterclaim, and (ii) confirm
that this Affirmation is not required by the terms of the Guaranty and need not
be obtained in connection with any prior or future waivers or amendments or
extensions of additional credit to Borrower.

 

Dated: March 18, 2013 GREEKTOWN HOLDINGS, L.L.C.         By: /s/ Glen
Tomaszewski     Signature of Glen Tomaszewski   Its: Chief Financial Officer    
    GREEKTOWN CASINO, L.L.C.         By: /s/ Glen Tomaszewski     Signature of
Glen Tomaszewski   Its: Chief Financial Officer         CONTRACT BUILDERS
CORPORATION         By: /s/ Glen Tomaszewski     Signature of Glen Tomaszewski  
Its: Chief Financial Officer         REALTY EQUITY COMPANY, INC.         By: /s/
Glen Tomaszewski     Signature of Glen Tomaszewski   Its: Chief Financial
Officer         GREEKTOWN NEWCO SUB, INC.         By: /s/ Glen Tomaszewski    
Signature of Glen Tomaszewski   Its: Chief Financial Officer

 

46 

 

 

 